Title: To Benjamin Franklin from Georgiana Shipley, 3 February 1780
From: Hare-Naylor, Georgiana Shipley
To: Franklin, Benjamin


Bolton Street Febry 3d. 1780
How shall I sufficiently express my raptures on recieving your dear delightfull letter & most valuable present. The pleasure I felt was encreased if possible at the sight of the beloved little lock of Hair, I kissed both that & the picture a 1000 times: the miniature is admirably painted, the Artist (whose name I wish to learn) appears inferior to none we have in England: as for the resemblance, it is my very own dear Doctor Franklin himself, I can almost fancy you are present, nay I even think I see you smile at the excess of my happiness, while I am writing it lies on the table before me, it will ever be my constant & favorite companion, & not only make me happier but better as long as I live, “fingar et ad mores, te recolendo, tuos.”
The whole family are as much delighted with the picture as myself, my father says, he perfectly recollects the serious yet cheerfull countenance & the superior mind, that used to convince & charm him, he often considers his banishment from your society & correspondence as the loss of the most solid pleasure of his life, & sometimes cannot help flattering himself that we may still outlive the unfortunate circumstances, that part us.
We spent all the last summer in Hampshire, the greatest part of it at Twyford, a place endeared to me by the recollection of former happy times, I believe it is a peculiar blessing that we are not permitted to look far forward into futurity, since how greatly would the pleasure we once indulged in your society have been imbittered, could we have forseen this long & melancholy separation. As I had much leisure in the Country, I employed it in teaching myself Latin; I send you two odes translated from Horace, that you may judge of the progress I have made, & I do this the more willingly as I know your affection for your pupil will incline you to be a partial Critic.
I have lately been reading in Peck’s desiderata curiosa the account of Lord Burghley, & imagined I discover’d in every page many traits of my dear Dr Franklin, indeed there is a strong resemblance between the characters of great & good Men in all ages.
The love & respect I feel for my much-valued friend are sentiments so habitual to my heart that no time nor circumstance can lessen the affection, with which I subscribe myself Your ever gratefull & ever obliged
Georgiana Shipley
